IN THE COURT OF APPEALS OF IOWA

                                    No. 15-0713
                             Filed November 25, 2015

IN THE MATTER OF R.S.,
Alleged to be Seriously
Mentally Impaired

R.S.,
     Respondent-Appellant.
________________________________________________________________

        Appeal from the Iowa District Court for Polk County, Karen Romano,

Judge.



        Respondent challenges an involuntary commitment order issued pursuant

to Iowa Code chapter 229 (2015). AFFIRMED.




        James R. Quilty of Quilty Law Firm, Des Moines, for appellant.

        Thomas J. Miller, Attorney General, and Gretchen Witte Kraemer,

Assistant Attorney General, for appellee.




        Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                         2



MCDONALD, Judge.

         R.S. challenges an involuntary mental health commitment order issued

pursuant to Iowa Code chapter 229 (2015).          On appeal, R.S. contends: the

district court erred in ordering the involuntary hospitalization of a patient already

voluntarily submitting to inpatient care; and the court’s order violates R.S.’s

constitutional rights because continued voluntary inpatient care would have

provided the least restrictive environment. We affirm the order of the district

court.

         R.S. is a thirty-year-old male with a history of chronic paranoid

schizophrenia.    R.S.’s guardian voluntarily admitted R.S. to the Broadlawns

Medical Center for inpatient psychiatric treatment in January 2015. This was

R.S.’s sixth admission to Broadlawns for psychiatric treatment since 2007. In

February 2015, R.S.’s primary treating psychiatrist allowed R.S.’s family to take

R.S. out of the hospital for a few hours to get a haircut. In March 2015, R.S.’s

mother attempted to obtain a day pass to take R.S. to visit family and friends.

R.S.’s regular treating psychiatrist was on vacation and a different doctor

concluded R.S. should not be allowed to leave the medical center. Hospital staff

filed an application for involuntary hospitalization.   See generally Iowa Code

§ 229.4(3) (allowing application for involuntary commitment when voluntarily

admitted patient seeks release and medical officer concludes patient is seriously

mentally impaired).    The matter came on for hearing, and the district court

granted the application and ordered R.S. involuntarily committed.
                                         3



       “An involuntary civil commitment proceeding is a special action that is

triable to the court as an action at law.” In re B.T.G., 784 N.W.2d 792, 796 (Iowa

Ct. App. 2010).    Challenges to the sufficiency of the evidence in involuntary

commitment proceedings are reviewed for correction of errors at law. See Iowa

R. App. P. 6.907; In re B.B., 826 N.W.2d 425, 428 (Iowa 2013). The applicant

must establish by clear and convincing evidence the grounds authorizing

involuntary commitment. In re J.P., 574 N.W.2d 340, 342 (Iowa 1998). Evidence

is clear and convincing when there is “no serious or substantial doubt about the

correctness of a particular conclusion drawn from the evidence.” Id. A district

court’s findings are binding on us if supported by substantial evidence. See id.

“We review constitutional claims de novo.” In re S.P., 719 N.W.2d 535, 538

(Iowa 2006).

       Involuntary commitment under Iowa Code chapter 229 is authorized only

upon a finding the person is “seriously mentally impaired” or has a “serious

mental impairment” as defined in section 229.1(17). The definition has three

elements: (1) the person must be afflicted with a mental illness; (2) the person

must lack sufficient judgment to make responsible decisions with respect to the

person’s hospitalization or treatment; and (3) the person must be likely, if allowed

to remain at liberty, to inflict physical injury on the “person’s self or others,” to

inflict emotional injury on the person’s family or others who lack reasonable

opportunity to avoid contact with the person, or to suffer physical debilitation or

death due to the inability of the person to satisfy the person’s needs. See Iowa

Code § 229.1(17); In re Foster, 426 N.W.2d 374, 377 (Iowa 1988). The third
                                        4



element is commonly referred to as the endangerment element. See In re J.P.,

574 N.W.2d at 344. Although the civil commitment statute does not explicitly

require such proof, our courts have required endangerment to be established by

a recent overt act, attempt, or threat. See In re Mohr, 383 N.W.2d 539, 542

(Iowa 1986). Ultimately, the endangerment element is “grounded on future rather

than past danger.” Id.

      Although the respondent does not directly raise the issue, and although

the issue was not preserved for appeal, we address whether there was sufficient

evidence establishing the respondent had a “serious mental impairment”

authorizing involuntary commitment because the issue is implicit in and material

to the resolution of the respondent’s other claims. R.S. has a long history of

chronic paranoid schizophrenia, presenting with chronic auditory and visual

hallucinations even when treated with medication.       He concedes his mental

health condition and diagnosis is not in dispute. There is substantial evidence

establishing R.S. lacks sufficient judgment to make responsible decisions

regarding hospitalization and treatment. Specifically, the physician’s report and

the treating doctor’s testimony each establish the same.       The evidence also

shows R.S. is a danger to himself and others if he were allowed to remain at

liberty as evidenced by recent overt acts. Specifically, in February 2015, R.S.

became aggressive toward medical staff and struck at them, requiring several

hospital staff members to restrain him. Prior to hospitalization, R.S. resided in a

group home where he put another resident in a headlock and rammed the

resident’s head into an entertainment center. R.S.’s doctor also testified R.S.’s
                                          5



behaviors are unpredictable and present a sudden risk of danger to R.S. and

others. For example, immediately prior to the initiation of this proceeding, R.S.

tore a light off the ceiling in the hospital while hallucinating without demonstrating

any symptoms prior to this action that might have provided warning. In sum,

there is clear and convincing evidence establishing R.S. has a “serious mental

impairment.”

       We reject both R.S.’s argument the district court erred in ordering

involuntary hospitalization solely because R.S. was already voluntarily treating on

an inpatient basis and R.S.’s related argument the order violated his

constitutional rights. R.S. cites no authority for the proposition the district court

was required to continue his voluntary commitment as the least restrictive

environment for treatment.       The code provides for the opposite, allowing

involuntary commitment proceedings to be commenced even when a person has

voluntarily admitted himself for mental health treatment.          See Iowa Code

§ 229.4(3). In addition, the code vests discretion in the chief medical officer to

determine when the best interests of an involuntarily committed patient would be

served by granting a convalescent or limited leave.                See Iowa Code

§ 229.15(5)(a). There is no constitutional right to continue voluntary treatment on

an inpatient basis as the least restrictive environment where the grounds

authorizing involuntary commitment have been established. See Youngberg v.

Romeo, 457 U.S. 307, 319-20 (1982) (“We have established that Romeo retains

liberty interests in safety and freedom from bodily restraint. Yet these interests

are not absolute; indeed to some extent they are in conflict. In operating an
                                           6



institution . . . there are occasions in which it is necessary for the State to restrain

the movement of residents—for example, to protect them as well as others from

violence.”); Hanson v. Clarke County, 867 F.2d 1115, 1120 (8th Cir. 1989)

(applying Iowa law); In re T.C.F., 400 N.W.2d 544 (Iowa 1987) (rejecting

challenge to chapter 229 “on the basis it fails to consider less restrictive

alternatives” prior to the hospitalization order).

       The initial involuntary commitment determination—at issue in this

appeal—is constitutional when the applicant has established by clear and

convincing evidence the grounds for commitment and a recent overt act

establishing endangerment to self or others. See In re Mohr, 383 N.W.2d at 542.

As set forth above, there is sufficient evidence authorizing involuntary

commitment in this case.

       AFFIRMED.